Citation Nr: 1424952	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  07-02 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) New York, New York.  

The RO in St. Louis, Missouri issued an additional rating decision in October 2008.

In September 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

This case was previously before the Board in March 2010 and January 2013 when the Board, in relevant part, remanded the claim for service connection for a skin disability, to include as due to herbicide exposure, for additional development.  In November 2013, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).  The case has since been returned the Board for further appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.  Although additional VA treatment records were associated with the Veteran's Virtual VA electronic claims file subsequent to the issuance of the May 2013 supplemental statement of the case (SSOC), the Veteran waived initial consideration of any future evidence submitted in support of his claim by the Agency of Original Jurisdiction (AOJ) in a May 2013 SSOC response.  See 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to a TDIU was raised by the Veteran in a statement dated January 24, 2008 when he requested a 100 percent disability rating for his service-connected disabilities, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's claimed skin disability was incurred in or is etiologically related to his military service, to include his diagnosis of rubella and presumed exposure to herbicides therein.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

The Veteran is seeking entitlement to service connection for a skin disability, to include as due to herbicide exposure, and alternatively, as secondary to his service-connected type II diabetes mellitus and posttraumatic stress disorder (PTSD) disabilities.  He asserts that he has a currently diagnosed skin condition that had onset during or is otherwise related to his military service, to include his rubella diagnosis and presumed exposure to herbicides therein.  

Service connection may be for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumptive period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran does not have a currently diagnosed skin disorder explicitly listed under 38 C.F.R. § 3.309(a). 

Nevertheless, determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b).  

VA regulations also provide that service connection may be presumed if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active service and chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, shall have become manifest to a degree of 10 percent or more within a year after the last date of exposure to the herbicide agent during military service.  See 38 C.F.R. § 3.306 (ii), 3.307, 3.309(e).  

In this case, the Veteran's numerous statements of record and testimony during the September 2009 Travel Board hearing have consistently indicated that that his currently claimed skin condition(s), which is/are manifested by itchiness, redness, rash, and peeling of his skin, began during his active military service.  He has consistently reported that he received treatment for a skin condition while hospitalized in a ship's infirmary for seven or eight days in July or August 1965; however, he cannot recall any specific diagnosis of a skin condition at that time.  He has reported ongoing flare-ups of a skin condition approximately one to four times per year continuously since his discharge from service that have required treatment with topical creams, shampoo, and medication.  He does not have records of treatment for his claimed skin condition dating since his discharge from active service in 1966 through 1978 as his treating physicians during that time are now deceased or have moved to unknown locations.  He also was unaware of VA treatment facilities and his potential entitlement to service-connected disability compensation until many years later. 

A review of the Veteran's service treatment records are negative for the alleged treatment for a skin condition and hospitalization in July or August 1965.  His service treatment records do, however, show a diagnosis of rubella in March 1964, receipt of a smallpox vaccination on July 29, 1965, and treatment for a sebaceous cyst behind the left ear in January 1966.  In addition, the Veteran's service records confirm that he served Vietnam from August 1965 to February 1966 and in combat as he was awarded a Combat Infantryman Badge.  As such, the Veteran is presumed to have participated in combat with the enemy and to have been exposed to herbicides during service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2013).  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  

In this case, given the overall consistency of the Veteran's statements and his credibility as a witness, the Board accepts his statements concerning his alleged in-service treatment for a skin condition manifested by a rash, itchiness, redness, and peeling of his skin, as true.  Thus, no further verification is needed to establish the in-service occurrence of a skin condition as described by the Veteran.

The earliest available post-service treatment records show that since September 1987, the Veteran has been prescribed an oral antifungal medication and antifungal and/or corticosteroid topical creams, gels, shampoos, and lotions for skin conditions on his feet, back, groin area, arms, head, and torso.  He was also prescribed a methylprednisolone 4mg dosepak in September 2010.  VA and private treatment records, examination reports, and skin punch biopsy dermatopathology reports dating since 2001 show diagnoses of: V-shaped acute folliculitis and perifolliculitis with intrafollicular foreign body consistent with a proboscis of an arthropod on the left forearm in October 2001; xerosis and purities, sebaceous hyperplasia, "? acquired vascularectasia - likely benign," and tinea pedis in April 2003; superficial perivascular and interstitial dermatitis with esoinophilis on the back in March 2004; xerosis, macular erythema of the right foot - possibly acquired nevus, and two comedones on the low back in March 2005; areas of hyperpigmentation on the medial aspect of the left foot with a diagnostic assessment of diabetic peripheral neuropathy in November 2010; history of herpes simplex on the upper lip was noted in September 2011; contact dermatitis in April and November 2012, and; eczematous dermatitis, congenital vascular malformation of the right medial foot and scalp puritis in June 2012. 

As there is evidence of numerous currently diagnosed skin conditions, the Veteran's claim turns on whether a currently diagnosed skin disability is related to any incident of the Veteran's service, to include diagnosis and treatment for rubella and his presumed exposure to herbicides therein.  

In that regard, on VA Agent Orange Registry examination in April 2003, Dr. K., Ph.D. indicated that the Veteran has experienced chronic dermatitis problems since service in Vietnam where he reportedly walked through deforested areas.  He opined that it is possible that the Veteran was exposed to Agent Orange and its manifestations but it cannot be ruled in or out with certainty.

On VA skin examination in March 2005, physical examination showed diffuse xerosis of the bilateral legs, a 5 by 7 centimeter patch of multiple macular blanching erythema on the instep of the right foot, and two comedones in the low back area.  It was noted that a March 2004 skin biopsy of the Veteran's back diagnosed superficial perivascular and interstitial dermatitis with eosinophils.  Pas strain was negative for hyphae.  The dermopathology report indicated that changes such as this may be seen in a variety of hypersensitivity states, such as a response to arthropod assaults, drug eruptions and exposure to other exigenous allergins.  Following a review of the record and examination of the Veteran, the examiner diagnosed  (1) xerosis; (2) biopsy consistent with "hypersensitivity rash," no dermatitis on examination; (3) marcular erythemia right foot, possibly acquired nevus; and comedones times two, lower back.  Unfortunately, the examiner did not provide an opinion as to whether any currently diagnosed skin condition is related to any incident of the Veteran's service.

In accordance with the Board's March 2010 remand, the Veteran was afforded an additional VA skin examination in April 2010 to determine the nature and etiology of his claimed skin condition.  Following physical examination of the Veteran, the examiner diagnosed normal skin examination.  Physical examination for dermatitis and eczema of his face, neck, chest, abdomen, back and arms, was clear.  There was no erythema or scaling.  No diagnostic or clinical tests were performed.  Following a review of the claims file and physical examination of the Veteran, the examiner stated that because no skin eruption was present on physical examination, he could not resolve whether the Veteran's claimed skin condition is service related without resort to mere speculation.  

In accordance with the Board's January 2013 remand, a VA medical opinion was requested with respect to whether the Veteran's claimed skin condition is related to any incident of his military service.  Following a review of the Veteran's medical records and claims file, to include photographs of the claimed skin condition and reports of prior examinations, he opined that the Veteran does not have chloracne or any other acneform disease consistent with chloracne or porphyria cutanea tarda.  He reasoned that a review of the record did not show a diagnosis of chloracne or porphyria cutanea tarda or any other skin conditions related to that.  He further stated that he was unable to provide an opinion as to the likely etiology of any currently diagnosed skin condition because the Veteran's February 1966 report of separation examination was within normal limits and he did not find any service records that indicated any condition would be related to the Veteran's service.

In accordance with the Board's November 2013 request for an advisory medical opinion from the VHA as to the likely etiology of the Veteran's claimed skin condition, and additional medical opinion was received from Dr. MM, M.D., a staff dermatologist at the Washington, DC VAMC in January 2014.  Dr. M stated that since the claim for service connection for a skin condition was received in November 2004, a review of the evidence of record showed that the Veteran appeared to have a diagnosis of nonspecific dermatitis affecting his torso, feet, and intertriginous (submammary and between abdomen and legs) areas and erythematous patches on his feet that may represent a vascular ectasia (no biopsy of this area).  She also observed that he was seen for a facial eruption in 2010, labeled "dermatitis vs. cellulitis," for which he was treated with oral antibiotics and topical and oral steroids, and that he was treated for stasis dermatitis on his lower extremities with urea in 2013.  In any event, she ultimately concluded that a specific diagnosis of the  claimed skin condition could not be rendered without resort to mere speculation or differentials or several entitles as no definitive biopsies or cultures of the rash had been performed since the claim for service connection was received.  

Dr. M also stated that while no skin biopsies had been performed since November 2004, based on her review of treatment notes, prescriptions, and photos of the Veteran's claimed skin condition, he does not appear to have chloracne or other acneiform disease consistent with chloracne or porphyria cutanea tarda (PCT).  She reasoned that PCT is a photosensitive eruption on the dorsa hands, legs, and face with specific biopsy and lab findings, which were not shown in this case.  She stated that Chloracne similarly has particular findings including nodules and cysts in retroauricular (behind the ear) areas, groin, and face, which she erroneously stated there was no evidence of in this case.  Indeed, as noted above the Veteran's service treatment records show treatment for a sebaceous cyst behind the left ear in January 1966.

Dr. M also found no "conclusive" evidence in the record that the Veteran's currently diagnosed skin conditions were manifest during his active military service or that they are related to his herbicide exposure or diagnosis of rubella therein.  She stated that one could not "definitely demonstrate this association without resort to mere speculation."  A literature search of "herbicide" or "pesticide" exposure and "skin disease" or "skin rash" in a collection of peer reviewed medical articles did not reveal any scholarly articles or associations relevant to this case, and photos and documentation of the Veteran's episodic skin eruptions did not point to a relationship to the Veteran's in-service herbicide exposure or diagnosis of rubella without resort to mere speculation.  

On review of Dr. M's January 2014 opinion, the Board observes that she used a more onerous legal burden of proof (i.e., "conclusive" and "definitely") in her rational for providing unfavorable medical opinions as to whether the Veteran has a currently diagnosed skin condition that manifested during service and has recurred continuously since or that is otherwise are related to any event, injury or illness during service, to include his presumed exposure to herbicides and diagnosis of rubella.  Rather than conclusively or definitely establish a connection, VA will give the Veteran the benefit of the doubt when the evidence is in equipoise.  That is, in general, for the purpose of establishing service connection the evidence must show that the claimed disability "at least as likely as not" (likelihood of at least 50 percent), had onset during, was caused or aggravated by, or is otherwise related to injury, event, or illness during active service.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Given the Veteran's presumed herbicide exposure during service, his documented in-service treatment for a sebaceous cyst behind his left ear in January 1966 combined with Dr. M.'s statement that a finding of chloracne includes cysts in areas to include behind the ears, and the Veteran's probative lay statements due to the observable nature of his skin problems the Board finds that the evidence is in relative equipoise as to whether entitlement to service connection for a skin disability is warranted.   The Veteran is competent to report the onset of his symptoms during service and the Board has no reason to doubt his credibility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Resolving any doubt in the Veteran's favor, service connection for a skin disability is warranted.   


ORDER

Entitlement to service connection for a skin disability, to include as due to herbicide exposure, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


